NOT FOR PUBLICATION                            FILED
                        UNITED STATES COURT OF APPEALS                         MAR 10 2021
                                                                           MOLLY C. DWYER, CLERK
                               FOR THE NINTH CIRCUIT                        U.S. COURT OF APPEALS



UNITED STATES OF AMERICA,                            No. 18-30162
                    Plaintiff-Appellee,              D.C. No. 2:16-cr-00320-RSM-1
     v.

ROBERT STANARD,                                      MEMORANDUM*

                    Defendant-Appellant.


                      Appeal from the United States District Court
                         for the Western District of Washington
                      Ricardo S. Martinez, District Judge, Presiding

                         Argued and Submitted September 4, 2020
                                  Seattle, Washington

Before: BYBEE and COLLINS, Circuit Judges, and SOTO,** District Judge.

          Robert Stanard appeals his conviction, after a jury trial, for being a felon in

possession of a firearm (Count One), 18 U.S.C. § 922(g)(1); being a felon in

possession of ammunition (Count Two), id.; possessing an unregistered silencer

(Count Three), 26 U.S.C. §§ 5841, 5861(d), 5871; and conspiring to obstruct

justice (Count Four), 18 U.S.C. §§ 371, 1503. We affirm.


*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
 The Honorable James Alan Soto, United States District Judge for the District of
Arizona, sitting by designation.
      1. We reject Stanard’s argument that the district court erred in denying his

motion to suppress the evidence of the firearms and ammunition found in his house

and garage. Reviewing for clear error and drawing all inferences in favor of the

court’s decision, see United States v. Patayan Soriano, 361 F.3d 494, 501 (9th Cir.

2004), we conclude that the district court properly found that Stanard’s wife Anna

had voluntarily consented to show an officer, who was responding to a domestic

violence report against Stanard, the loaded pistol in the lockbox in the Stanards’

bedroom and the firearms and ammunition in the safe in their garage.

      As the district court specifically found after considering the testimony at the

suppression hearing, Anna was treated by the officers as a victim rather than a

suspect; she was never in custody or handcuffed or threatened with arrest; and the

officers never drew their weapons on her. See United States v. Brown, 563 F.3d

410, 416 (9th Cir. 2009); Patayan Soriano, 361 F.3d at 504. Further, the officer

never told Anna that he “could obtain a search warrant if [she] refused to consent.”

United States v. Russell, 664 F.3d 1279, 1282 (9th Cir. 2012); see also Patayan

Soriano, 361 F.3d at 504. The court also noted that Anna was very cooperative

with the officers, leading them to the gun in the bedroom and then to the gun safe

in the garage and opening it. Although no Miranda warnings were given and Anna

was never expressly told that she could refuse to consent, those considerations do

not weigh against voluntariness in light of the officers’ treatment of her as a victim


                                          2
and her own cooperative attitude. While the district court recognized that Anna

was obviously emotional at the time, that was understandable given the

immediately preceding events, and the court reasonably concluded that,

considering all of the circumstances, that did not render her consent involuntary.

There was no clear error. See Patayan Soriano, 361 F.3d at 501.

      2. Stanard also argues, for the first time on appeal, that the statutes

underlying Counts One through Three, see 18 U.S.C. § 922(g)(1) and 26 U.S.C.

§ 5861(d), exceed the scope of Congress’s Commerce Clause authority under

United States v. Lopez, 514 U.S. 549 (1995), and United States v. Morrison, 529

U.S. 598 (2000). We have held, however, after the Supreme Court rendered its

decisions in Lopez and Morrison, that the prohibitions in 18 U.S.C. § 922(g) are a

valid exercise of Congress’s authority under the Commerce Clause. United States

v. Latu, 479 F.3d 1153, 1156–57 (9th Cir. 2007). After Lopez, but before

Morrison, we also held that 26 U.S.C. § 5861(d) is a valid exercise of Congress’s

taxing power. Hunter v. United States, 73 F.3d 260, 262 (9th Cir. 1996); cf.

National Fed’n of Indep. Bus. v. Sebelius, 567 U.S. 519, 567 (2012) (noting that

the Court had upheld, under the taxing power, “such obviously regulatory

measures as taxes on . . . sawed-off shotguns” in Sonzinsky v. United States, 300

U.S. 506, 513 (1937)). In support of his contention that Latu and Hunter were

wrongly decided, Stanard points to the various dissents in United States v.


                                          3
Alderman, 565 F.3d 641 (9th Cir. 2009) (rejecting challenge under Lopez and

Morrison to 18 U.S.C. § 931, which criminalizes possession of body armor), reh’g

en banc denied, 593 F.3d 1141 (9th Cir. 2010), cert. denied, 562 U.S. 1163 (2011).

We are, of course, bound by the majority opinion in Alderman, whose reasoning

only further underscores that this three-judge panel lacks authority to reconsider

Latu or Hunter. See Miller v. Gammie, 335 F.3d 889, 900 (9th Cir. 2003) (en

banc).

         3. Stanard contends that, under Rehaif v. United States, 139 S. Ct. 2191

(2019), the indictment in this case was deficient because it did not allege that he

had knowledge of his status as a felon, which is what made it unlawful for him to

possess the firearms and ammunition. Because Stanard did not raise this challenge

below, we review only for plain error, which requires Stanard to “show that

(1) there was an error, (2) the error is clear or obvious, (3) the error affected his

substantial rights, and (4) the error seriously affected the fairness, integrity, or

public reputation of judicial proceedings.” United States v. Johnson, 979 F.3d 632,

636 (9th Cir. 2020). Stanard cannot establish the third and fourth prongs of plain

error review because he cannot show that an error-free indictment would have led

to a different outcome here. See United States v. Benamor, 937 F.3d 1182, 1189

(9th Cir. 2019). Stanard stipulated that he had been previously convicted of a

felony, and the jury heard overwhelming testimony from the Stanards’ roommate,


                                            4
Anna, Anna’s mother, and Stanard himself that Stanard knew he was not permitted

to possess firearms or ammunition due to his prior felony conviction. There is no

reasonable probability that, but for the error, the outcome would have been any

different. Johnson, 979 F.3d at 638.

      4. Finally, Stanard argues, for the first time on appeal, that his convictions

for being a felon in possession of a firearm and for being a felon in possession of

ammunition are multiplicitous. Reviewing for plain error, United States v. Zalapa,

509 F.3d 1060, 1064 (9th Cir. 2007), we reject this contention.

      In United States v. Keen, 104 F.3d 1111 (9th Cir. 1996), we held that a

defendant may not be convicted and sentenced for multiple violations of 18 U.S.C.

§ 922(g)(1) based on the simultaneous possession of a firearm and its

accompanying ammunition. Id. at 1118–20. In a footnote, we reserved the

question whether the same rule would apply when a gun and its ammunition are

held in physically separate places. Id. at 1118 & n.11. The record in this case

makes it highly unlikely that Keen’s rule was violated here. Using a special verdict

form for Count One, the jury concluded that Stanard possessed two different

firearms, an AR-15-style rifle and a .380 caliber pistol. On a general verdict form

for Count Two, the jury concluded that Stanard possessed ammunition. The

uncontroverted evidence at trial established that the .380 pistol was stored in a

lockbox in the Stanards’ bedroom and the rifle was stored in the Stanards’ garage,


                                          5
which was a separate building that was freestanding from the house. The

uncontroverted evidence also established that ammunition for both weapons was

stored in the garage and that ammunition for the .380 pistol was stored with that

pistol in the house. Thus, regardless of whether the ammunition that was the basis

of the jury’s finding on Count Two related to the rifle or the .380 pistol, the jury

necessarily found that Stanard also possessed the other firearm. Therefore,

Stanard’s convictions for possession of a firearm and possession of ammunition

involve two different and separately chargeable violations of § 922(g)(1). See

Keen, 104 F.3d at 1118 n.11; United States v. Szalkiewicz, 944 F.2d 653, 653 (9th

Cir. 1991); United States v. Gann, 732 F.2d 714, 717, 721 (9th Cir. 1984). At a

minimum, there was no plain error that affected substantial rights and undermined

the fairness, integrity, or public reputation of the proceedings. Johnson, 979 F.3d

at 636.

      AFFIRMED.




                                           6